Title: To Benjamin Franklin from Thomas Wharton, 7 February 1767
From: Wharton, Thomas
To: Franklin, Benjamin


Dear Friend.
Philada. Feb. 7th. 1767.
This opportunity presenting via Falmouth—I embrace it to inform thee, that thy Family are well; and that, thy Friends have frequent Occasion to make mention of thee with great pleasure.
We now hourly look for the December-Packet, by which Vessel We do expect to hear something much to our Satisfaction; relative to the Affairs of this Province. The Court-Party now give out, that, the Consideration of the Change is renewed, and to use their former Expressions, ’tis probable it may succeed: But, They comfort themselves that the Prop—y Family are to have a Feather in their Caps; This concerns us not, so long as it does not Eclipse that Freedom, which is Inherent in every Englishman.
I have understood from my Brother S.W. that, Col. Croghan and himself wrote thee particularly relative to the Ill—s [Illinois] of coarse its not necessary for me to take up thy time.
The Inhabitants of this City (I mean, the Sober and Religious Part of them) have met and prepared a Memorial to the House, requesting them to offer to the Governor, A Bill for the putting a stop to the exhibition of Plays in this Province. I cannot doubt of their chearful Concurrence; and I think, it will much puzzle the G--r to know, how to conduct himself therein. ’Tis said that, he constantly attends them, and that, he has had the Players to dine, or sup with him. To such a State is Pennsylvania reduced, that when N York, and the other Colonies had refused those Wretches an Assylium; they found this their only Sanctuary! But, who can expect better Things?
The House sat since the 5th. Ult. and passed Nine Acts and prepared Eight more. Among the first is the Act for obliging the Judges to ride the Circuits &c. This the Governor has returnd to the House with some Amendments; so that We dont as yet know what may be the Fate of it: but, I am informed, the House are determined to stick close to it. W. A. proposed the enlargement of the Salaries; Or, the obliging each County to maintain their own Judges; This was not admitted. And, He was told, that, the sum was equal to the Service, unless the People had a greater certainty, by either having the Judges during good Behaviour, or, We under the Royal Authority. He made but little Objections in the House to the Bill; and hath not given them the trouble as on former Occasions.
Three days past—The House resolved themselves into a Committee of the whole House to consider of Ways and Means to pay off the Public-Debt of about £14,500—In which is included our Agents their Salaries &c. They propose stricking Notes on Interest and Sinking them by an extension of the Excise Law &c. It is presumed the G--r will not refuse it, as he has £3100 to receive out of it.
William Goddard’s paper seems to Me, as if it will be Establish’d; I think He has already got above 700 subscribers; I wish this Vessell may stay ’till the 9th; if She does, intend to send that Number, as it will contain a Justification of my Esteemd Friend, against the Attacks of some Enemy, on Your or our side the Atlantic.
Goddard sends by this Conveyance his two first Numbers. I am thy sincere and Affectionate Friend
Tho Wharton.
To Benjamin Franklin Esqr
 Endorsed: Wharton